DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 10-17 in the reply filed on 11/05/2020 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 contains the limitation “wherein heat treatment of step (2) includes”, followed by limitations of the form “heating up to XoC and keeping at this temperature for Y hours”. Due to the inclusion of the limitation “includes” it is not clear if the heat treatment step includes all of the subsequent limitations in sequence or simply one of the limitations. Clarification is required.

Claim Objections
Claim 15 is objected to because of the following informalities: the claim contains the limitation “polyamide acid”. The Examiner believes this should be changed to “polyamic acid”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Solvent-free and photocurable polyimide inks for 3D printing, J. Mater. Chem. A, 2017, 5, 16307) in view of Leuterer et al. (U.S. Pat. No. 8,420,001), Du et al. (CN107936685, Derwent Abstract).
Regarding claims 10-14 and 16-17, Guo et al. teaches a polyimide ink composition used in a 3D printing process. (Abstract). Guo et al. teaches several mechanical properties of the polyimide are as follows: a tensile strength of 24.9 MPa, an elongation at break of 6-12%, a hardness and elastic modulus of 100-180 MPa and 2.6-3.2 GPa,(Section 3.2.3, page 16311), a weight loss of 5% (i.e. volume shrinkage) and decomposition temperature is 432.0 to 444.7oC. (section 3.2.2). The glass transition temperature of the polyimide is about 242oC. (section 3.3.3)
With respect to the limitation “maximum decomposition temperature”, while Guo et al. teaches a starting decomposition temperature of 432-444.7oC, Fig. 3 shows that the maximum ranges are within the 500-600oC range.
With respect to the mechanical properties of bending and tensile strength and bending modulus, Guo et al. does not teach these properties within the claimed ranges.
However, Leuterer et al. teaches a method of making a three dimensional object from a polymer powder with has a final crystallinity having a balance of mechanical properties including Young’s modulus, tensile strength and elongation of break. (Abstract). Leuterer et al. teaches that polyimides may be selected as a resin material (col. 4, lines 38-45) and that the 
It would have been obvious to one of ordinary skill in the art to optimize the mechanical properties of a composition for additive manufacturing as disclosed in Guo and Leuterer et al. such that the they have values of bending strength, bending modulus and tensile strength that are relatively high, as disclosed in Leuterer et al.
One of ordinary skill in the art would have found it obvious to optimize the mechanical properties according to the teachings of Leuterer et al. for the purpose of forming a three-dimensional object having high durability and structural integrity which would be useful in fields where strong mechanical forces would be applied to the composite such as aerospace applications.

With respect to the dielectric constant of the composition, Guo et al. does not teach the claimed limitation.
Du et al. teaches polyimide ink composition for use in a 3D printing object wherein the object has high mechanical strength and a low dielectric constant which is required for aerospace applications and heat-insulating material. (see Derwent Abstract).
While Du et al. does not teach specific values for the dielectric constant of the resin composition, the teaching of using low dielectric constant material would incentivize one of ordinary skill in the art to optimize/minimize the dielectric constant of the resin composition.
One of ordinary skill in the art would have found it obvious to select a resin having a low dielectric constants in order to use the composition for making a heat insulating product.

With respect to the limitations “obtained by a preparation method comprising (1) conducting ultraviolet curing immediately after a photosensitive polyimide ink is subjected to direct-writing extrusion, to obtain a polyimide precursor formed member; and (2) heat-treating the polyimide precursor formed member obtained in step (1) to obtain the direct-writing polyimide AM material”, these are process limitations contained within the product claim. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113. 
 Although the cited prior art does not disclose process as presently claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.Therefore, absent evidence of criticality regarding the presently claimed process, it is the Examiner’s position that the claimed process is not critical or does not impart structure to the claimed product.

Regarding claim 15, Guo et al. teaches a composition comprising 55 parts polyimide, 0-15 parts PEG-400DA (chain extender), 35-40 parts NVP and LMA (reactive diluents) and 2 parts IRGACURE 819 (initiator) (Table 1). The ink may further comprise solvent (Table 2) such that the viscosity is approximately 3500 mPA s. (3500 centipoise) (page 16311, Fig. 2). It would have been obvious to one of ordinary skill in the art to optimize the amount of solvent to control the viscosity of the ink composition as Guo et al. emphasizes viscosity as a critical parameter for using the inks. (section 3.2.1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        01/14/2021